 

oO Se NN WBN WA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

FILED

SEP 13 2019

CLERK. WS: ONSTRICT COUR:
EASTERN DISTRICT OF CALI 4

BY eee

 
  

weg DERUTY:CLERKE,

IN THE UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,
Case No. 1:19-po-00184 SKO
ORDER OF RELEASE
ESTEBAN AGUIRRE,

)
)
)
)
)
vs. )
)
)
)
Defendant. )

‘ )

 

The above named defendant having been released to Time Served
on September 13, 2019.
IT IS HEREBY ORDERED that the defendant shall be released

forthwith.

DATED: 3 20

Lele X, Olck—

SHEILA A. OBERTO
.S. MAGISTRATE JUDGE

 

 

 

 
